Title: Jethro Wood to Thomas Jefferson, 1 October 1816
From: Wood, Jethro
To: Jefferson, Thomas


          
            Friend Thomas Jefferson
            Aurora 10mo 1st 1816
          
          The Firm of which I am a partner requests thy acceptance of a plough, as a respectfull tribute to thy Ingenuity in improving that important Instrument. We shall feel ourselves amply recompenced by thy approbation; or, additionally obliged by any suggestion which may tend to render it more Complete.
          By an accin accident occasioned by the warping of the wooden patern the edges are raised ⅓ of an Inch too high. The plough is now gone for new york and will be forwarded to thee as soon as possible.
          
            With the greatest Respect I am thy friend
            Jethro Wood
          
        